

116 S4306 IS: Marshall Plan for Coal Country Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4306IN THE SENATE OF THE UNITED STATESJuly 23, 2020Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo invest in workers and jobs, address important legacy costs in coal country, and drive development of advanced manufacturing and technologies.1.Short title; table of contents(a)Short titleThis Act may be cited as the Marshall Plan for Coal Country Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.TITLE I—HealthcareSec. 101. Medicare coverage for individuals who lost their job at a coal mine or coal power plant.TITLE II—Economic developmentSec. 201. Office of Economic Development at the Department of Energy.Sec. 202. Coal communities as HUBZones.Sec. 203. Extension of qualifying advanced energy project credit.Sec. 204. Small business loans for entrepreneurs.TITLE III—Environmental cleanupSec. 301. Abandoned mine reclamation.Sec. 302. Grant program for coal power plants affiliated infrastructure.Sec. 303. Contributions to employee benefit plans and environmental cleanup costs in bankruptcy.Sec. 304. Securitization.TITLE IV—WorkforceSec. 401. Minimum wage increases.Sec. 402. Coal community benefits.Sec. 403. Decommissioning work.2.FindingsCongress finds that—(1)the United States is undergoing a rapid energy transformation, particularly in the power sector;(2)booming natural gas production, declining costs for renewable energy, increases in energy efficiency, flattening electricity demand, and updated clean air standards are changing the way electricity is generated and used across the country;(3)the trends described in paragraph (2) are—(A)producing cleaner air and healthier communities and spurring new jobs and industries; but(B)simultaneously impacting workers and communities who have relied on the coal industry as a source of good jobs and economic prosperity, particularly in the Midwest and Appalachia; and(4)a Marshall plan for the Midwest would make necessary investments into communities that have powered the United States and ensure that those communities are able to benefit and prosper in the energy transition taking place in the United States.IHealthcare101.Medicare coverage for individuals who lost their job at a coal mine or coal power plantTitle XVIII of the Social Security Act is amended by inserting after section 1881A the following new section:1881B.Medicare coverage for individuals who lost their job at a coal mine or coal power plant(a)Deeming of individuals as eligible for Medicare benefits(1)In generalFor purposes of eligibility for benefits under this title, an individual determined under subsection (b) to be an applicable individual be deemed to meet the conditions specified in section 226(a).(2)Effective date of coverageAn individual who is deemed eligible for benefits under this title under paragraph (1) shall be—(A)entitled to benefits under the program under Part A as of the date of such deeming; and(B)eligible to enroll in the program under Part B beginning with the month in which such deeming occurs.(b)Determinations by the Commissioner of Social SecurityFor purposes of this section, the Commissioner of Social Security, in consultation with the Secretary of Health and Human Services, and using the cost allocation method prescribed in section 201(g), shall determine whether individuals are applicable individuals. The Commissioner shall begin to make such determinations as soon as practicable after the date of enactment of this section.(c)Applicable individual definedFor purposes of this section, the term applicable individual means an individual who worked at a coal mine or coal power plant and has lost their job (other than a discharge for cause, voluntary departure, or retirement)..IIEconomic development201.Office of Economic Development at the Department of Energy(a)In generalTitle II of the Department of Energy Organization Act (42 U.S.C. 7131 et seq.) is amended by adding at the end the following:218.Office of Economic Development(a)Definition of coal communityIn this section, the term coal community means a community that has a coal power plant or coal mine that closed not earlier than January 1, 2010, and has not been repurposed.(b)EstablishmentNot later than 1 year after the date of enactment of this section, there shall be established within the Department an Office of Economic Development (referred to in this section as the Office).(c)MissionThe mission of the Office shall be to use the technical expertise and financial resources of the Department to assist a wide group of external stakeholders, including State and local governments, private sector energy and manufacturing businesses, nonprofit organizations, academic institutions, and labor unions, with—(1)implementing Federal programs aimed at helping coal communities;(2)developing and deploying clean energy in coal communities; and(3)carrying out workforce training in coal communities.(d)Director(1)In generalThe Office shall be headed by a Director (referred to in this section as the Director), who shall be appointed by the President, by and with the advice and consent of the Senate.(2)Duties of DirectorThe Director shall—(A)collaborate with National Laboratories to establish partnerships between the Department and coal communities for the purpose of matching skilled workers to fill current and future energy jobs in the energy sectors described in subsection (e);(B)engage stakeholders about assessment and analysis of the skills necessary to fill those jobs; and(C)carry out any other activity in support of the mission of the Office described in subsection (c).(e)Energy sectors describedThe energy sectors referred to in subsections (d)(2)(A) and (g)(1) are—(1)the electric power generation and fuel sector;(2)the transmission, distribution, and storage sector;(3)the energy efficiency sector;(4)the motor vehicle and component parts manufacturing sector; and(5)any other energy sector determined by the Secretary.(f)Grant specialists(1)In generalThe Director shall establish within the Office a team of grant specialists (referred to in this subsection as the team) that shall—(A)assist with soliciting applications from coal communities for grants administered by the Department or any other relevant Federal agency that are for the purpose of helping coal communities, including grants made available under the Marshall Plan for Coal Country Act of 2020 or by the amendments made by that Act;(B)provide technical assistance to coal communities with applications for the grants described in subparagraph (A); and(C)oversee the implementation of grant programs authorized by the Marshall Plan for Coal Country Act of 2020 or by the amendments made by that Act.(2)Coal communities(A)In generalEach specialist on the team shall—(i)work with only 1 coal community at a time; and(ii)to the maximum extent practicable, reside in that coal community for the duration of the work.(B)Minimum durationEach specialist on the team shall work with a coal community for a period of not less than 10 years.(C)Existing Federal officeIf a Federal office building exists in the coal community with which a specialist on the team shall work, the Director may consider locating the specialist in that office building. (3)Team positions(A)In generalThe Director shall ensure that the team comprises the number of grant specialists necessary to assist coal communities.(B)Filling of vacancyA vacant position on the team shall be filled not later than 90 days after the date on which the position becomes vacant.(4)CollaborationThe team shall collaborate with other Federal and State agencies that implement programs aimed at supporting coal communities.(g)ReportThe Director shall publish and make publicly available an annual report, to be entitled the U.S. Energy and Employment Report, that—(1)provides consistent, usable data measuring job growth throughout each energy sector described in subsection (e);(2)compiles analyses of the job skills necessary for entry-level jobs in each of those energy sectors;(3)identifies barriers to entry (such as education, training, and physical demands) to jobs in those energy sectors;(4)designs strategies to eliminate or minimize the barriers identified under paragraph (3); and(5)completes career pathway analysis ladders for each of those energy sectors..(b)Conforming amendmentThe table of contents for the Department of Energy Organization Act (Public Law 95–91; 91 Stat. 565) is amended by inserting after the item relating to section 217 the following:Sec. 218. Office of Economic Development.. 202.Coal communities as HUBZonesSection 31(b) of the Small Business Act (15 U.S.C. 657a(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (F), by striking or at the end;(B)in subparagraph (G), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(H)qualified coal community areas.; and(2)in paragraph (3), by adding at the end the following:(G)Qualified coal community area(i)In generalThe term qualified coal community area—(I)means a community—(aa)with a coal power plant or coal mine that closed; and(bb)that, following the closure, experienced—(AA)an increase in unemployment or poverty; or(BB)a decrease in the median income of the community; and(II)includes any area within a 50-mile radius of the closed coal power plant or coal mine.(ii)LimitationA community may only be considered a qualified coal community area during the 5-year period beginning on the date on which the coal power plant or coal mine closed. .203.Extension of qualifying advanced energy project credit(a)In generalSection 48C of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (e) as subsection (f), and(2)by inserting after subsection (d) the following new subsection:(e)Additional qualifying advanced energy project program(1)Establishment(A)In generalNot later than 180 days after the date of enactment of the Marshall Plan for Coal Country Act of 2020, the Secretary, in consultation with the Secretary of Energy, shall establish an additional qualifying advanced energy project program to consider and award certifications for qualified investments eligible for credits under this section to qualifying advanced energy project sponsors.(B)LimitationThe total amount of credits that may be allocated under the program described in subparagraph (A) shall not exceed $5,000,000,000.(2)Certification and other rulesRules similar to the rules of paragraphs (2) through (5) of subsection (d) shall apply for purposes of this subsection..(b)Conforming amendmentSection 48C(c)(1)(A)(ii) is amended by inserting or (e) after subsection (d).204.Small business loans for entrepreneursThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)in section 7(a) (15 U.S.C. 636(a)), by adding at the end the following:(36)Loans for former coal plant or coal mine workersThe Administrator, acting through the Director of the Office of Coal Country Small Business described in section 49, may guarantee loans under this subsection to individuals who lost their jobs at a coal power plant or coal mine and seek to establish a small business concern.;(2)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(3)by inserting after section 48 (15 U.S.C. 657u) the following:49.Office of Coal Country Small Business(a)EstablishmentThere is established within the Administration the Office of Coal Country Small Business (in this section referred to as the Office).(b)DutiesThe Office will be responsible for—(1)providing business training, counseling, and access to credit and capital to small business concerns owned and controlled by former coal power plant or coal mine workers; and(2)administering the loan program under section 7(a)(36).(c)DirectorThe Office shall be headed by the Director of the Office of Coal Country Small Business, who shall—(1)be appointed by the President, by and with the advice and consent of the Senate;(2)be a former coal mine worker; and(3)appoint a coal country specialist to be located at each regional office of the Administration, who shall be responsible for soliciting small business concerns to participate in the loan program carried out under this section.(d)LocationThe Office shall be located in an area of the United States that has been impacted by the decline of the coal industry..IIIEnvironmental cleanup301.Abandoned mine reclamation(a)In general(1)Economic revitalization for coal country(A)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:416.Abandoned mine land economic revitalization(a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in economically distressed mining communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.(b)In generalFrom amounts deposited into the fund under section 401(b) before October 1, 2007, and not otherwise appropriated to the extent such funds are available, $200,000,000 shall be made available to the Secretary, without further appropriation, for each of fiscal years 2020 through 2024 for distribution to States and Indian tribes in accordance with this section for reclamation and restoration projects at sites identified as priorities under section 403(a): Provided, That if less than $200,000,000 is available in any fiscal year to the Secretary, such remaining amount shall be made available to the Secretary, without further appropriation, and such fiscal year shall end distributions made available under this section.(c)Use of fundsFunds distributed to a State or Indian tribe under subsection (d) shall be used only for projects classified under the priorities of section 403(a) that meet the following criteria:(1)Contribution to future economic or community development(A)In generalThe project, upon completion of reclamation, is intended to create favorable conditions for the economic development of the project site or create favorable conditions that promote the general welfare through economic and community development of the area in which the project is conducted.(B)Demonstration of conditionsSuch conditions are demonstrated by—(i)documentation of the role of the project in such area’s economic development strategy or other economic and community development planning process;(ii)any other documentation of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or(iii)any other documentation agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.(2)Location in economically distressed community affected by recent decline in mining(A)In generalThe project will be conducted in a community—(i)that has been adversely affected economically by a recent reduction in coal mining related activity, as demonstrated by employment data, per capita income, or other indicators of economic distress; or(ii)(I)that has historically relied on coal mining for a substantial portion of its economy; and(II)in which the economic contribution of coal mining has significantly declined.(B)Submission and publication of evidence or analysisAny evidence or analysis relied upon in selecting the location of a project under this subparagraph shall be submitted to the Secretary for publication. The Secretary shall publish such evidence or analysis in the Federal Register within 30 days after receiving such submission.(3)Stakeholder collaboration(A)In generalThe project has been the subject of project planning under subsection (g) and has been the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.(B)Public noticeAs part of project planning—(i)the public has been notified of the project at minimum 30 days prior to submission to the Office of Surface Mining Reclamation and Enforcement and has been given an opportunity to request a public meeting convened in a community near the proposed project site; and (ii)the State or Indian tribe published notice of the proposed project 30 days prior to submission to the Office of Surface Mining Reclamation and Enforcement and published notice of requested public meetings in local newspapers of general circulation, on the internet, and by any other means considered desirable by the Secretary. (C)Electronic notificationThe State or Indian tribe established a way for interested persons to receive electronically all public notices issued under subparagraph (B) and any written declarations submitted to the Secretary under paragraph (5).(4)Eligible applicantsThe project has been proposed by entities of State, local, county, or tribal governments, or local organizations, and will be approved and executed by State or tribal programs, approved under section 405 or referred to in section 402(g)(8)(B), which may include subcontracting project-related activities, as appropriate.(5)WaiverIf the State or Indian tribe—(A)cannot provide documentation described in paragraph (1)(B) for a project conducted under a priority stated in paragraph (1) or (2) of section 403(a), or(B)is unable to meet the requirements under paragraph (2),the State or Indian tribe shall submit a written declaration to the Secretary requesting an exemption from the requirements of those subparagraphs. The declaration must explain why achieving favorable conditions for economic or community development at the project site is not practicable, or why the requirements of paragraph (2) cannot be met, and that sufficient funds distributed annually under section 401 are not available to implement the project. Such request for an exemption is deemed to be approved, except the Secretary shall deny such request if the Secretary determines the declaration to be substantially inadequate. Any denial of such request shall be resolved at the State’s or Indian tribe’s request through the procedures described in subsection (e). (d)Distribution of funds(1)Uncertified States(A)In generalFrom the amount made available in subsection (b), the Secretary shall distribute $195,000,000 annually for each of fiscal years 2020 through 2024 to States and Indian tribes that have a State or tribal program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows:(i)Four-fifths of such amount shall be distributed based on the proportion of the amount of coal historically produced in each State or from the lands of each Indian tribe concerned before August 3, 1977.(ii)One-fifth of such amount shall be distributed based on the proportion of reclamation fees paid during the period of fiscal years 2012 through 2016 for lands in each State or lands of each Indian tribe concerned.(B)Supplemental fundsFunds distributed under this section—(i)shall be in addition to, and shall not affect, the amount of funds distributed—(I)to States and Indian tribes under section 401(f); and(II)to States and Indian tribes that have made a certification under section 411(a) in which the Secretary has concurred, subject to the cap described in section 402(i)(3); and(ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).(2)Additional funding to certain States and Indian tribes(A)EligibilityFrom the amount made available in subsection (b), the Secretary shall distribute $5,000,000 annually for each of the five fiscal years beginning with fiscal year 2020 to States and Indian tribes that have a State program approved under section 405 and have made a certification under section 411(a) in which the Secretary has concurred.(B)Application for fundsUsing the process in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph. The Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (c).(C)Distribution of fundsThe amount of funds distributed to each State or Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purpose of this section.(3)Reallocation of uncommitted funds(A)Committed definedFor purposes of this paragraph the term committed—(i)means that funds received by the State or Indian tribe—(I)have been exclusively applied to or reserved for a specific project and therefore are not available for any other purpose; or(II)have been expended or designated by the State or Indian tribe for the completion of a project;(ii)includes use of any amount for project planning under subsection (g); and(iii)reflects an acknowledgment by Congress that, based on the documentation required under subsection (c)(2)(B), any unanticipated delays to commit such funds that are outside the control of the State or Indian tribe concerned shall not affect its allocations under this section.(B)Fiscal years 2023 and 2024For each of fiscal years 2023 and 2024, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal year.(C)Fiscal year 2025For fiscal year 2025, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under paragraph (1)(A), among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal years.(D)Amount of reallocationThe amount reallocated to each State or Indian tribe under each of subparagraphs (B) and (C) shall be determined by the Secretary to reflect, to the extent practicable—(i)the proportion of unreclaimed eligible lands and waters the State or Indian tribe has in the inventory maintained under section 403(c);(ii)the average of the proportion of reclamation fees paid for lands in each State or lands of each Indian tribe concerned; and(iii)the proportion of coal mining employment loss incurred in the State or on lands of the Indian tribe, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.(e)Resolution of Secretary’s concerns; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (c)—(1)the Secretary and the State or tribe shall meet and confer for a period of not more than 45 days to resolve the Secretary’s concerns, except that such period may be shortened by the Secretary if the Secretary's concerns are resolved;(2)during that period, at the State’s or Indian tribe’s request, the Secretary may consult with any appropriate Federal agency; and(3)at the end of that period, if the Secretary’s concerns are not resolved the Secretary shall provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an explanation of the concerns and such project proposal shall not be eligible for funds distributed under this section.(f)Acid mine drainage treatment(1)In generalSubject to paragraph (2), a State or Indian tribe that receives funds under this section may use up to 30 percent of such funds as necessary to supplement the State’s or tribe’s acid mine drainage abatement and treatment fund established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section. A State or Indian tribe shall specify the total funds allotted for such costs in its application submitted under subsection (d)(2)(B).(2)ConditionA State or Indian tribe may use funds under this subsection only if the State or tribe can demonstrate that the annual grant distributed to the State or tribe pursuant to section 401(f), including any interest from the State’s or tribe’s acid mine drainage abatement and treatment fund that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.(g)Project planning and administration(1)States and Indian tribesA State or Indian tribe may use up to 10 percent of its annual distribution under this section for the costs of administering this section consistent with existing practice under sections 401(c)(7) and 402(g)(1)(C) and the Office of Surface Mining Reclamation and Enforcement Federal Assistance Manual.(2)SecretaryThe Secretary may expend, from amounts made available to the Secretary under section 402(g)(3)(D), not more than $3,000,000 during the fiscal years for which distributions occur under subsection (b) for staffing and other administrative expenses necessary to carry out this section.(h)Regulations and guidelinesTo the extent necessary to implement the provisions of this Act, the Secretary shall propose rules or develop guidelines not later than 90 days following enactment of the Marshall Plan for Coal Country Act of 2020 and shall publish them as final rules or guidelines not later than 90 days thereafter. Within 60 days following the adoption of any such final rules or guidelines, the Secretary shall distribute the funds under subsection (d). Furthermore, project proposals under this Act shall be initially reviewed, vetted and approved by OSMRE Field Offices within 45 days of receipt and authorizations to proceed shall be issued by the Field Office within 45 days of request by the State or Tribe. (i)Report to CongressThe Secretary shall provide to the Committee on Natural Resources of the House of Representatives, the Committees on Appropriations of the House of Representatives and the Senate, and the Committee on Energy and Natural Resources of the Senate at the end of each fiscal year for which such funds are distributed a detailed report—(1)on the various projects that have been undertaken with such funds;(2)the extent and degree of reclamation using such funds that achieved the priorities described in paragraph (1) or (2) of section 403(a);(3)the community and economic benefits that are resulting from, or are expected to result from, the use of the funds that achieved the priorities described in paragraph (3) of section 403(a); and(4)the reduction since the previous report in the inventory referred to in section 403(c).(j)Prohibition on certain use of fundsAny State or Indian tribe that uses the funds distributed under this section for purposes other than reclamation or drainage abatement expenditures, as made eligible by section 404, and for the purposes authorized under subsections (f) and (g), shall be barred from receiving any subsequent funding under this section..(B)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 is amended by adding at the end of the items relating to title IV the following:Sec. 416. Abandoned mine land economic revitalization..(2)Technical and conforming amendmentsThe Surface Mining Control and Reclamation Act of 1977 is amended—(A)in section 401(c) (30 U.S.C. 1231(c)), by striking and after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:(11)to implement section 416; and;(B)in section 401(d)(3) (30 U.S.C. 1231(d)(3)), by striking subsection (f) and inserting subsection (f) and section 416(a);(C)in section 402(g) (30 U.S.C. 1232(g))—(i)in paragraph (1), in the matter preceding subparagraph (A), by inserting and section 416 after subsection (h); and(ii)by adding at the end of paragraph (3) the following:(F)For the purpose of section 416(d)(2)(A).; and(D)in section 403(c) (30 U.S.C. 1233(c)), by inserting after the second sentence the following: As practicable, States and Indian tribes shall offer such amendments based on the use of remote sensing, global positioning systems, and other advanced technologies..(3)Minimum State paymentsSection 402(g)(8)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)(A)) is amended by striking $3,000,000 and inserting $5,000,000.(4)GAO study of use of fundsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall study and report to the Congress on uses of funds authorized by the amendments made by this subsection, including regarding—(A)the solvency of the Abandoned Mine Reclamation Fund created by section 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231); and(B)the impact of those uses on payments and transfers under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) to—(i)States for which a certification has been made under section 411(a) of that Act (30 U.S.C. 1240a(a));(ii)States for which such a certification has not been made; and(iii)transfers to United Mine Workers of America Combined Benefit Fund under section 402(h)(2)(A) of that Act (30 U.S.C. 1232(h)(2)(A)).(5)Payments to certified States not affectedNothing in this subsection reduces or otherwise affects payments under section 402(g) of the Surface Mining Reclamation and Control Act of 1977 (30 U.S.C. 1232(g)) to States that have made a certification under section 411(a) of that Act (30 U.S.C. 1240a(a)) in which the Secretary of the Interior has concurred.(b)Additional amendments to Surface Mining Control and Reclamation Act of 1977(1)Abandoned Mine Land Reclamation FundSection 401(f)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(f)(2)) is amended—(A)in subparagraph (A)—(i)in the subparagraph heading, by striking 2022 and inserting 2037; and(ii)in the matter preceding clause (i), by striking 2022 and inserting 2037; and(B)in subparagraph (B)—(i)in the subparagraph heading, by striking 2023 and inserting 2038;(ii)by striking 2023 and substituting 2038; and(iii)by striking 2022 and inserting 2037.(2)Emergency Powers(A)State reclamation programSection 405(d) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1235(d)) is amended by striking sections 402 and 410 excepted and inserting section 402 excepted.(B)DelegationSection 410 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240) is amended—(i)in subsection (a), in the matter preceding paragraph (1), by inserting , including through reimbursement to a State or Indian tribe as described in subsection (c), after moneys; and(ii)by adding at the end the following:(c)State and Indian tribesA State or Indian tribe is eligible to receive reimbursement from the Secretary under subsection (a) if the State or Indian tribe has submitted to the Secretary as part of the approved abandoned mine reclamation program of the State or Indian tribe under section 405 an abandoned mine land emergency program..(3)Reclamation fee(A)Duration(i)In generalSection 402(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(b)) is amended by striking September 30, 2021 and inserting September 30, 2036.(ii)Effective dateThe amendment made by clause (i) shall take effect on the date that is 90 days after the date of enactment of this Act.(B)Allocation of funds(i)In generalSection 402(g) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—(I)in paragraph (6)(A), by striking paragraphs (1) and (5) and inserting paragraphs (1), (5), and (8); and(II)by adding at the end the following:(9)From amounts withheld pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) from payments to States under this title during fiscal years 2013 through 2018, the Secretary shall distribute for fiscal year 2019 an amount to each State equal to the total amount so withheld..(ii)Effective dateThe amendments made by clause (i) shall take effect on September 30, 2020.(4)Exempt programs and activitiesSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Payments to Social Security Trust Funds (28–0404–0–1–651). the following:Payments to States and Indian Tribes from the Abandoned Mine Reclamation Fund, mandatory grants to
 States and Indian Tribes (12–50q5–0–2–999)..302.Grant program for coal power plants and affiliated infrastructure(a)Grants for coal power plants(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall make grants to eligible coal power plants to pay the Federal share of the costs of installing carbon capture technology, including the costs of equipment.(2)EligibilityTo be eligible to receive a grant under paragraph (1), a coal power plant—(A)shall be capable of sequestering 500,000 tons of carbon dioxide annually; and(B)(i)shall have not less than 8 years of economic operational life left, as determined by the Director of the Office of Economic Development of the Department of Energy under paragraph (3); or(ii)would be required to shut down absent the installation of carbon capture technology.(3)Metrics for Office of Economic Development determinationThe Director of the Office of Economic Development of the Department of Energy shall establish metrics to determine how many years of economic life a coal power plant has left under paragraph (2)(B)(i), based on data from—(A)the Energy Information Administration;(B)coal power plants;(C)public utility commissions; and(D)the Federal Energy Regulatory Commission. (4)Federal shareThe Federal share of the costs described in paragraph (1) shall be 100 percent.(b)Loans and loan guarantees for affiliated infrastructureThe Secretary of Energy, acting through the Executive Director of the Loan Programs Office of the Department of Energy, may provide not more than a total of $15,000,000,000 in loans and loan guarantees to eligible entities for the construction of pipeline infrastructure to transport sequestered carbon dioxide to potential geologic storage resources for carbon dioxide identified in the report prepared by the United States Geological Survey entitled Geologic Framework for the National Assessment of Carbon Dioxide Storage Resources.(c)Effect on eligibility for other financial assistanceNothing in this section limits the eligibility of an entity that receives assistance under this section for any other Federal assistance under any other law.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.303.Contributions to employee benefit plans and environmental cleanup costs in bankruptcy(a)DefinitionsSection 101 of title 11, United States Code, is amended—(1)by inserting after paragraph (5) the following:(5A)The term coal company means an entity that was engaged in the trade or business of the production, refining, or processing of coal during the 100-year period ending on the date on which a case is commenced under this title with respect to the entity.; and(2)by inserting after paragraph (15) the following:(15A)The term environmental cleanup costs means costs associated with complying with the reclamation plan of a site and any other requirements that a coal company is required to meet, including under the Clean Air Act (42 U.S.C. 7401 et seq.) and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act)..(b)PrioritiesSection 507 of title 11, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking The following and inserting Except as provided in subsection (e), the following; and(2)by adding at the end the following:(e)In a case commenced under this title with respect to a coal company—(1)allowed unsecured claims described in subsection (a)(5) shall have first priority;(2)allowed unsecured claims for environmental cleanup costs shall have second priority;(3)expenses and claims described in paragraphs (1) through (4) of subsection (a) shall have third through sixth priority, respectively; and(4)expenses and claims described in paragraphs (6) through (10) of subsection (a) shall have seventh through eleventh priority, respectively..(c)ApplicabilityThe amendments made by this section shall only apply to a case commenced under title 11, United States Code, on or after the date of enactment of this Act.304.Securitization(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall establish a program to make grants to States that satisfy the requirements under subsection (b) in an amount determined under subsection (c).(b)RequirementsA State is eligible to receive a grant under this section if the State—(1)has filed with the Secretary of Energy an application at such time, in such manner, and containing such information as the Secretary of Energy may require, and(2)has established a program that allows owners of coal power plants within such State to shut down such plants prior to the taxable year in which the total cost of such plant would be fully depreciated through the issuance of ratepayer-backed bonds.(c)Amount of grantThe amount of the grant made to any State shall be equal to 50 percent of the amount expended by the State for the program described in subsection (b)(2).(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. IVWorkforce401.Minimum wage increases(a)Minimum wage increases(1)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:(1)except as otherwise provided in this section, not less than—(A)$8.55 an hour, beginning on the effective date under section 401(f) of the Marshall Plan for Coal Country Act of 2020;(B)$9.85 an hour, beginning 1 year after such effective date;(C)$11.15 an hour, beginning 2 years after such effective date;(D)$12.45 an hour, beginning 3 years after such effective date;(E)$13.75 an hour, beginning 4 years after such effective date;(F)$15.00 an hour, beginning 5 years after such effective date; and(G)beginning on the date that is 6 years after such effective date, and annually thereafter, the amount determined by the Secretary under subsection (h);.(2)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:(h)(1)Not later than each date that is 90 days before a new minimum wage rate determined under subsection (a)(1)(G) is to take effect, the Secretary shall determine the minimum wage rate to be in effect under this subsection for each period described in subsection (a)(1)(G). The wage rate determined under this subsection for a year shall be—(A)not less than the amount in effect under subsection (a)(1) on the date of such determination;(B)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and(C)rounded up to the nearest multiple of $0.05.(2)In calculating the annual percentage increase in the median hourly wage rate of all employees for purposes of paragraph (1)(B), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year..(b)Tipped employees(1)Base minimum wage for tipped employees and tips retained by employeesSection 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)) is amended to read as follows:(i)the cash wage rate paid such employee, which for purposes of such determination shall be not less than—(I)for the 1-year period beginning on the effective date under section 401 of the Marshall Plan for Coal Country Act of 2020, $3.60 an hour;(II)for each succeeding 1-year period until the wage rate under this clause equals the wage rate in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this clause for the preceding year, increased by the lesser of—(aa)$1.50; or(bb)the amount necessary for the wage rate in effect under this clause to equal the wage rate in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and(III)for each succeeding 1-year period after the increase made pursuant to subclause (II), the minimum wage rate in effect under section 6(a)(1); and.(2)Tips retained by employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)) is amended—(A)in the second sentence of the matter following clause (ii), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and(B)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence..(3)Scheduled repeal of separate minimum wage for tipped employees(A)Tipped employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)), as amended by paragraphs (1) and (2), is further amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage rate required to be paid to a tipped employee shall be the wage rate set forth in section 6(a)(1)..(B)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by subsection (d), is further amended by striking or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i).(C)Effective dateThe amendments made by subparagraphs (A) and (B) shall take effect on the date that is one day after the date on which the hourly wage under subclause (III) of section 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)), as amended by paragraph (1), takes effect.(c)Newly hired employees who are less than 20 years old(1)Base minimum wage for newly hired employees who are less than 20 years oldSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)) is amended by striking a wage which is not less than $4.25 an hour. and inserting the following:a wage at a rate that is not less than—(A)for the 1-year period beginning on the effective date under section 7 of the Marshall Plan for Coal Country Act of 2020, $5.50 an hour;(B)for each succeeding 1-year period until the hourly wage under this paragraph equals the hourly wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—(i)$1.25; or(ii)the amount necessary for the wage rate in effect under this paragraph to equal the wage rate in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage rate in effect under section 6(a)(1)..(2)Scheduled repeal of separate minimum wage for newly hired employees who are less than 20 years old(A)In generalSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by paragraph (1), shall be repealed.(B)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by subsection (b)(3)(B), is further amended by striking or subparagraph (B) or (C) of subsection (g)(1),.(C)Effective dateThe repeal and amendment made by subparagraphs (A) and (B), respectively, shall take effect on the date that is one day after the date on which the wage rate under subparagraph (C) of section 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by paragraph (1), takes effect.(d)Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by the preceding subsections, is further amended by adding at the end the following:(i)Not later than 60 days prior to the effective date of any increase in the required wage rate determined under subsection (a)(1) or subparagraph (B) or (C) of subsection (g)(1), or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i) or section 14(c)(1)(A), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing each increase in such required wage rate..(e)Promoting economic self-Sufficiency for individuals with disabilities(1)Wages(A)Transition to fair wages for individuals with disabilitiesSubparagraph (A) of section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)(a)) is amended to read as follows:(A)at a rate that equals, or exceeds, for each year, the greater of—(i)(I)$4.25 an hour, beginning 1 year after the date the wage rate specified in section 6(a)(1)(A) takes effect;(II)$6.40 an hour, beginning 2 years after such date;(III)$8.55 an hour, beginning 3 years after such date;(IV)$10.70 an hour, beginning 4 years after such date;(V)$12.85 an hour, beginning 5 years after such date; and(VI)the wage rate in effect under section 6(a)(1), on the date that is 6 years after the date the wage rate specified in section 6(a)(1)(A) takes effect; or(ii)if applicable, the wage rate in effect on the day before the date of enactment of the Marshall Plan for Coal Country Act of 2020 for the employment, under a special certificate issued under this paragraph, of the individual for whom the wage rate is being determined under this subparagraph,.(B)Prohibition on new special certificates; sunsetSection 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) (as amended by subparagraph (A)) is further amended by adding at the end the following:(6)Prohibition on new special certificatesNotwithstanding paragraph (1), the Secretary shall not issue a special certificate under this subsection to an employer that was not issued a special certificate under this subsection before the date of enactment of the Marshall Plan for Coal Country Act of 2020.(7)SunsetBeginning on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) takes effect, the authority to issue special certificates under paragraph (1) shall expire, and no special certificates issued under paragraph (1) shall have any legal effect.(8)Transition assistanceUpon request, the Secretary shall provide—(A)technical assistance and information to employers issued a special certificate under this subsection for the purposes of—(i)transitioning the practices of such employers to comply with this subsection, as amended by the Marshall Plan for Coal Country Act of 2020; and(ii)ensuring continuing employment opportunities for individuals with disabilities receiving a special minimum wage rate under this subsection; and(B)information to individuals employed at a special minimum wage rate under this subsection, which may include referrals to Federal or State entities with expertise in competitive integrated employment..(C)Effective dateThe amendments made by this paragraph shall take effect on the date of enactment of this Act.(2)Publication of notice(A)AmendmentSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by subsection (c)(2)(B), is further amended by striking or section 14(c)(1)(A),.(B)Effective dateThe amendment made by subparagraph (A) shall take effect on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) of section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)), as amended by paragraph (1)(A), takes effect.(f)General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the first day of the third month that begins after the date of enactment of this Act.402.Coal community benefits(a)Coal Community Homebuying Program(1)DefinitionsIn this subsection:(A)Covered loanThe term covered loan means a loan made under the Program.(B)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). (C)Eligible entityThe term eligible entity means a State, a unit of general local government, or an Indian tribe.(D)Eligible householdThe term eligible household means a household located in a community that is located not more 50 miles from a closed power plant of a coal mine.(E)GranteeThe term grantee means an eligible entity that is awarded a Program grant.(F)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit.(G)ProgramThe term Program means the Coal Community Homebuying Program established by the Secretary under paragraph (2)(A).(H)Program grantThe term Program grant means a grant awarded under the Program.(I)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(2)Program(A)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary shall establish a program—(i)that shall be known as the Coal Community Homebuying Program; and(ii)under which the Secretary shall award grants to eligible entities that the eligible entities shall use to make loans to eligible households to purchase homes.(B)EligibilityAn eligible entity desiring a Program grant shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(C)PriorityIn awarding Program grants, the Secretary shall give priority to eligible entities that will make loans to low-income eligible households, eligible households with an individual with a disability, and eligible households with children. (D)Program grants(i)UseA grantee shall use funds awarded under a Program grant to make loans to eligible households.(ii)LimitationA loan made using funds awarded under a Program grant may not require a down payment.(iii)Interest rateA loan made using funds awarded under a Program grant may be made at an interest rate of not more than 4 percent.(iv)Administrative costsA grantee may use not more than 5 percent of the amount of funds received under a Program grant for administrative costs relating to making loans to eligible homeowners using funds awarded under the Program grant.(3)Reports(A)Grantee reportsEach grantee shall, not later than 6 months after the date on which the grantee is awarded a Program grant, and every 6 months thereafter in which the grantee makes loans using funds awarded under the Program grant, submit to the Secretary a report on the loans made using funds awarded under the Program grant.(B)HUD reportsNot later than 1 year after the date on which the Secretary establishes the Program, and not less frequently than annually thereafter, the Secretary shall submit a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the activities carried out, grants awarded, and loans made under the Program.(4)RegulationsNot later than 6 months after the date of enactment of this Act, the Secretary shall promulgate regulations to carry out the Program.(5)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the period of fiscal years 2020 through 2025 $5,000,000,000 to carry out the Program.(b)Free higher education for impacted individuals(1)DefinitionsIn this section:(A)Employment lossThe term employment loss means a discharge from employment other than a discharge for cause, voluntary departure, or retirement.(B)Impacted individualThe term impacted individual means an individual who has suffered an employment loss at a coal power plant or coal mine, or the son or daughter of an individual who has suffered an employment loss at a coal power plant or coal mine.(C)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(D)SecretaryThe term Secretary means the Secretary of Education.(2)In generalFrom amounts made available to carry out this subsection, the Secretary shall carry out a program of providing funds to impacted individuals to pay for the costs of tuition and fees for the impacted individuals to earn an associate degree or baccalaureate degree, or to complete a career or technical education program, at a public institution of higher education.(3)Application processAn impacted individual desiring funds under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000,000 for each of fiscal years 2020 through 2025. 403.Decommissioning work(a)RequirementThe Worker Adjustment and Retraining Notification Act is amended by inserting after section 5 (29 U.S.C. 2104) the following:5A.Decommissioning work(a)DefinitionIn this section:(1)Coal power plantThe term coal power plant means an electrical power generating station at which coal is the fuel that creates the heat energy of combustion.(2)Covered plant closingThe term covered plant closing means a plant closing of a coal power plant.(3)DecommissioningThe term decommissioning means the process of shutting down a coal power plant (including removing equipment and materials, complying with permits, demolishing buildings as necessary, and cleaning up contamination) to support new use of the plant, in accordance with regulations issued by the Secretary of Energy after consultation with the Administrator of the Environmental Protection Agency.(b)Requirement(1)If an employer is required to serve written notice under section 3(a) with respect to a covered plant closing, the employer shall offer to enter into, and negotiate in good faith, an agreement with an employee representative described in paragraph (2), to engage employees at the plant in employment related to decommissioning the plant. (2)The employee representative may be a labor organization or another representative (whether or not selected for the purposes of participating in the negotiations)..
 (b)EnforcementSection 5 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2014) is amended—(1)in subsection (a)(4), by striking this Act each place it appears and inserting section 3; (2)in the first sentence of subsection (b), by striking this Act and inserting section 3; (3)by redesignating subsection (b) as subsection (c); and(4)by inserting after subsection (a) the following:(b)Failure To offer decommissioning workThe Secretary may assess a civil penalty against an employer who violates the provisions of section 5A. The civil penalty shall be in amount based on the size of the business of the employer, measured as the average, over the past 10 years preceding the assessment, of the annual amount of property tax paid by the employer to the corresponding unit of local government..(c)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall issue the regulations described in section 5A(a)(3) of the Worker Adjustment and Retraining Notification Act, as inserted by subsection (a). 